Title: To Alexander Hamilton from Philip Schuyler, 3 August 1803
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Wednesday 3rdAugt 1803.
My Dear Sir

How greatly have you Obliged And my Beloved Eliza relieved me of anxiety, by drawing from the unhappy seat of Contagion Mr Morton and his family. How much Am I pleased to Learn that you are to make an excursion into the country. I shall now no longer labour under those apprehensions which have so greatly distressed me least some Calamity Should befal my family.
My fine Grandson Alexander Accompanies his Aunt Church tomorrow on a vist to my Sister they will proceed to Utica and visit the canal Companys works at the falls. I have directed him to examine those works and to bring me a report of the progress of the works prosceeding there. My James will on Monday go to Eastown to pass some days with his Uncle and Couzin Phill. I will not part with those Children until the disorder has so far abated as that they may with safety return to their Studys in NYork.
I have by the advice of Mr Stringer confined myself to my bed, as a mean the more speedily of healing the Ulcers on my foot, and have already experienced a good Effect, probably a week more will restore me to the ⟨use⟩ of my legs.
Angelica & Catherine unite in love to you, to their Sisters, & the Children, and all with you.
It would amuse my Dear Angelica to take a tour to this place, and be greatly pleasing to me, cannot you find a conveyance for her.
Adieu My very Dear Sir   I am Ever most affectionately   Yours

Ph. Schuyler
Gen Hamilton

